Citation Nr: 0517002	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  00-09 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for post-traumatic 
headaches.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for residuals of 
multiple shell fragment wounds (SFWs).

6.  Entitlement to service connection for carpal tunnel 
syndrome.

7.  Entitlement to service connection for hepatitis C.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  His service was in the Continental United States and 
Alaska.  He had no combat or Vietnam service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge sitting at the RO, in April 2002.  A 
transcript of the hearing is in the claims file.  The veteran 
has requested another hearing before the Board in Washington, 
D.C.  However, by a letter dated in March 2005, the veteran 
was informed that his motion for a new hearing was denied due 
to failure to show good cause for a new hearing.  See 
38 C.F.R. § 20.717.  The veteran responded by a letter dated 
in April 2005, but failed to show good cause for a new 
hearing.

In August 2002, the Board initiated development to obtain 
additional service records pursuant to 38 C.F.R. 
§ 19.9(a)(2).  However, in May 2003, the United States Court 
of Appeals for the Federal Circuit invalidated provisions of 
38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 234 F.3d 
682 (Fed. Cir. 2003).  The Board no longer has authority to 
decide claims based on new evidence that it develops or 
obtains without obtaining a waiver. Thus, in June 2003, the 
Board remanded this case to the RO to accomplish the 
requested development and to initially consider the new 
evidence.  The RO continued the denial of the case and issued 
a Supplemental Statement of the Case (SSOC) in September 
2003.  The RO has now returned the case to the Board for 
appellate review.


FINDINGS OF FACT

1.  Official service department records establish that the 
veteran did not engage in combat with the enemy, nor did he 
have service outside of the continental United States or 
Alaska.

2.  No credible evidence is available to corroborate any of 
the stressors claimed by the veteran.

3.  The veteran's PTSD is not shown to be related to any 
incident of service.

4.  The veteran's post-traumatic headache disorder was not 
shown in service or for many years thereafter and is not 
shown to be related to any incident of service.

5.  A bilateral hearing loss was not shown in service or for 
many years thereafter and is not shown to be related to any 
incident of service.

6.  Tinnitus was not shown in service or for many years 
thereafter and is not shown to be related to any incident of 
service.

7.  The veteran did not incur any shell fragment wound in 
service.

8.  Carpal tunnel syndrome was not shown in service or for 
many years thereafter and is not shown to be related to any 
incident of service.

9.  Hepatitis C was not shown in service or for many years 
thereafter and is not shown to be related to any incident of 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service, 
nor incurred as a result of any incident of service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159(d), 
3.303, 3.304(f) (2004).  

2.  A post-traumatic headache disorder was not incurred in or 
aggravated by any incident of service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.159(d), 3.303, 3.304(f) 
(2004).

3.  A hearing loss disorder was not incurred in or aggravated 
by any incident of service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.159(d), 3.303, 3.304(f) (2004).

4.  Tinnitus was not incurred in or aggravated by any 
incident of service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.159(d), 3.303, 3.304(f) (2004).

5.  Residuals of multiple SFWS were not incurred in or 
aggravated by any incident of service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.159(d), 3.303, 3.304(f) 
(2004).

6.  Carpal tunnel syndrome was not incurred in or aggravated 
by any incident of service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.159(d), 3.303, 3.304(f) (2004).

7.  Hepatitis C was not incurred in or aggravated by any 
incident of service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.159(d), 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claims by correspondence dated in 
June 2001 and June 2003.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

In this case, the June 2001 and June 2003 VCAA notice letters 
provided to the veteran generally informed him of the 
evidence not of record that was necessary to substantiate his 
claims and identified which parties were expected to provide 
such evidence.  In addition the veteran was given the 
opportunity to present evidence and testimony at a Travel 
Board Hearing in April 2002.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical and 
personnel records and all identified and authorized post-
service medical records relevant to the issue on appeal have 
been requested or obtained.  In addition, the veteran was 
afforded comprehensive VA examinations addressing the claimed 
disabilities.  

The Board finds that the veteran has made false statements 
and presented spurious documents regarding his service in 
Vietnam, engagement in combat, and award of the purple heart 
medal.  VA may refrain from or discontinue providing 
assistance in cases such as this when a claim is inherently 
incredible or clearly lacks merit.  38 C.F.R. § 3.159(d). 

Background.  The veteran served on active duty from March 
1969 to March 1971.  His service was in the Continental 
United States and Alaska.  He had no combat or Vietnam 
service.  The service records fail to reveal that the veteran 
had been in combat and there are no awards or decorations 
indicative of combat status.  In addition his official DD 214 
Form specifically notes "VN Service:  NONE."

A preinduction examination in May 1968 includes a medical 
history provided by the veteran in which he reported that he 
fell on his head when he was 5 or 6 years old, "and had to 
get some stitches."  Dental clinic records show that the 
veteran received treatment on October 21, 1969, and December 
16, 1969, at Fort Wainwright, Alaska.  Service medical 
records are silent as to any complaints, treatment, or 
diagnosis of a psychiatric disorder, post-traumatic 
headaches, hearing loss, tinnitus, SFWs, carpal tunnel 
syndrome, or hepatitis C.  

There are no relevant records for about 27 years after 
military service.  

In February 1998, the veteran filed a claim for compensation 
for hearing loss and ringing in the ears.

In an undated letter, the veteran claimed he had an 80 
percent hearing loss.  He also noted that he had been advised 
in January 1998 by the VA Medical Center (VAMC) that he 
contracted hepatitis C due to a blood transfusion in Vietnam 
in 1970.  He alleged that while stationed in Alaska, he and 4 
other soldiers volunteered to go to Vietnam.  He was in 
Vietnam for 4 months when his platoon was hit by friendly 
fire in Dak To.  He sustained a head injury and shrapnel in 
his left arm and leg.  He was evacuated by helicopter to a 
field hospital where he received the blood transfusion.  
After about a month and two weeks he was returned to his unit 
in Alaska to complete his service.

In an April 1998 VA examination the veteran's claims file was 
not available.  A neurologist noted the veteran was status 
post (SP) multiple SFWs to the left forearm, wrist, hand, and 
knee in service.  He also had a small SFW with a bump on his 
head on the left parietal region.  He had been complaining of 
pain, numbness, and weakness of the left hand on and off 
since the SFWs.  He also reported a history of occasionally 
pounding headaches of the left parietal temporal region.  The 
headaches were not associated with blurred vision, nausea, or 
vomiting.  The diagnoses were migraine and tension headaches 
(post-traumatic headache disorder); and carpal tunnel 
syndrome, left hand.

An ear examiner noted no active ear disease.  The veteran 
reported a bilateral hearing loss since explosions in service 
with no ear protection.  In a VA audiologic examination 
report pure tone thresholds, in decibels, were documented as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
35
65
LEFT
20
20
20
30
50

Average pure	tone thresholds were 39 db for the right ear, 
and 30 db for the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent for the right ear, 
and 94 percent for the left ear.  The impression was a 
moderately severe sensorineural hearing loss in the right ear 
and a moderate sensorineural hearing loss in the left ear.  
The veteran also had constant tinnitus.

By rating action in May 1998 service connection was denied 
for a bilateral hearing loss, tinnitus, SFWs with post-
traumatic headaches, carpal tunnel syndrome left hand, and 
hepatitis C.  In making that determination the RO noted that 
there was no evidence of bilateral hearing loss in the 
service medical records or within one year of service.  In 
addition there was no evidence of any SFWs, headache 
disorder, carpal tunnel syndrome, hepatitis C, or tinnitus in 
service.

In July 1998, the RO requested that the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, furnish 
complete period of service records and DA Form 20 for the 
veteran.  It was noted that he stated that he had been in 
Vietnam.  The requested DA Form 20 was received in October 
1998.  The DA Form 20 contained a list of all duty 
assignments with dates of service for the veteran.  These 
documents contain no information which would suggest that the 
veteran served in Vietnam.  The DA Form 20 reflects that he 
became a member of the 559the Engineer Company in Alaska on 
August 12, 1969, and that his principal duty was "Pioneer."  
On September 23, 1969, his principal duty was "Lt Dump Trk 
Dvr."  He completed specialized cold weather training on 
October 29, 1969.  On January 18, 1970, his principal duty 
was "Construction Sp."  He left Alaska on March 15, 1971, 
and was released from active service the following day.

In a January 1999 VA mental disorders examination, the 
veteran denied a history of a nervous disorder before 
service.  He reported serving in Vietnam for 4 months from 
September through December 1969.  He was under enemy fire and 
directly witnessed numerous casualties.  During the second 
week of 1969 he was wounded in Hue by metal fragments from 
friendly fire, which killed or wounded 26 men.  He was 
evacuated by helicopter and eventually transferred back to 
Alaska where he completed his tour.  He also reported finding 
two soldiers hanging by their ankles with their throats slit.  
The examiner noted that the veteran was alert and oriented 
with no unusual mannerisms or behavior.  His communications 
were vague and evasive and his responses rambled.  
Descriptions were circumstantial and affect was constricted.  
His mood was depressed and he seemed close to tears when he 
described the incident in which he was wounded.  The 
diagnoses were PTSD, depressive disorder, battle wounds, 
hepatitis C, and battle stress.  

By rating action in February 2000 service connection was 
denied for PTSD.  In making that determination the RO noted 
that there was no evidence of any service in Vietnam.  

In an April 2000 letter from the U.S. Armed Services Center 
for Research of Unit Records (USCRUR), it was confirmed that 
the records did not verify the veteran had any service in 
Vietnam.  His military service was in Alaska. 

In May 2000, the RO, using the Personnel Information Exchange 
System (PIES) program, requested assistance from the NPRC to 
obtain verification of the veteran's receipt of the Purple 
Heart, including the date and disability for which the Purple 
Heart was awarded; clinical records for treatment for wrist, 
head, and hip injuries at Bien Hoa hospital; and a copy of 
the entire official personnel file for the veteran.  In 
October 2000, the following responses were received:

1.	The records do not show award of the Purple Heart 
for this veteran.
2.	The allegation has been investigated and the 
following results were found:  vet never wnt to VN.  
Unit in Alaska, FALSE CLAIM.
3.	DA-20 sent 10-27-1998 to your station.  Info in DA-
20 is sufficient for your needs.  Vet never went to 
VN.  A morning report search of unit shows vet 
attached to 559th Engr Co in Alaska.  Neither he, 
alone, or his unit went to VN during the time frame 
was attached.  The DA -20 is correct.

At a hearing in April 2002, the veteran testified that he had 
a roster proving that he had served in Vietnam. The roster 
noted, 558th, September 1st, South Vietnam and allegedly 
showed that the veteran was waiting to go to Vietnam.  The 
veteran reported being with the "558th, 7th platoon attached 
to the 864th   when he allegedly was wounded near Hue on 
December 29, 1969.  They were building motorpools for the 
101st as well as the 1st Air Division."   He submitted 
pictures and a letter from the nurse who treated him.  He 
also submitted a letter allegedly from the person who took 
the pictures of him and the nurse.  He noted she treated him 
for 3 days and then he was evacuated to another hospital and 
treated for a month before being sent to Long Binh, 24th 
evacuation hospital.  He was subsequently sent back to 
Fairbanks, Alaska, to finish his tour of duty.    

The Veterans Law Judge noted how remarkable it was that the 
veteran was able to locate the nurse who had treated him.  
The veteran recounted that he was able to locate her through 
the president of the Women's War Memorial Committee.  He was 
given a list of nurses and was contacted by Cpt. [redacted] 
[redacted] who had been with the 2nd Surgical Hospital.  She noted 
that she had helped many veterans at that hospital and "at 
the moment I just -it's a little hard for me to remember 
you."  The veteran corresponded with the nurse for several 
months after which she found the picture which had been given 
to her by a professional photographer, Mr. [redacted], who 
worked for the Times Magazine and was on assignment to gather 
information on nurses.  It just happened that he took the 
picture of the veteran and nurse and sent him a copy of the 
photograph.  The veteran also submitted a letter from the 
door gunner of the helicopter on which he was medically 
evacuated after being wounded.  

The veteran testified that he met with Cpt. [redacted] for the 
first time since Vietnam in November 2000 at the Women's 
Memorial Commemoration in Washington, D.C.  During that trip 
the veteran noted that he finally made it to "the Wall" and 
copied the names of his two friends who were killed in 
Vietnam.  They had all been with the same Alaskan army unit 
and were all on temporary duty assignment to Vietnam from 
Alaska.  

His dead comrades were identified as [redacted], 
killed December [redacted], 1969; and [redacted], killed 
December [redacted], 1969.  He testified that he was with these men 
when they were killed.  [redacted] was killed by a sniper and 
[redacted] stepped on a mine.  There was a 4th soldier from 
Alaska, [redacted] who was killed on December [redacted], 1969, the 
day the veteran allegedly was wounded.  He could not locate 
this soldier's name on the Vietnam Memorial Wall.  

The veteran also noted that it had been close to 33 years 
since this incident and he did make a lot of mistakes.  He 
hoped that the Board would understand:

that when a person goes through a 
traumatic experience like I did and so 
many others, your mind blanks out some of 
the events, sometimes you need a little 
time to get the story right..."

In August 2002, the Board ordered additional development in 
an attempt to ensure that all of available pertinent service 
records were of record.  The Board requested that complete 
service personnel records be obtained to ensure that there 
were no medical records associated with the personnel 
records, and that all records pertaining to the veteran's 
separation from service and all records pertaining to 
September thru December 1969 were available.

In March 2003, the entire personnel file for the veteran was 
added to the records assembled for appellate review.  There 
was nothing in these records to support the veteran's claim.

The claims file contains service and post service medical 
treatment records.  It also contains numerous documents and 
photographs submitted by the veteran to support his claims.  
These include the following:

1.  An award of a Purple Heart dated June 1, 1972, and 
signed by WC Westmoreland, General, United States Army, 
Chief of Staff.  The document letterhead was 
"Department of the Army, United States of America War 
Office."  The Board notes that in 1949, the War Office 
was officially renamed the United States Department of 
the Army. [Emphasis added]

2.  A copy of the veteran's DA Form 1577, Authorization 
for Issuance of Award which initially authorized a 
Marksmanship Badge, Sharpshooters Badge, and Expert 
Badge.  This document was doctored to indicate the 
veteran was awarded the Vietnam Service Medal and Purple 
Heart.  An original copy of this form is in the claims 
file and clearly shows no awards of a Vietnam Service 
Medal or Purple Heart.

3.  A December 2002 letter from the veteran with an 
attached statement labeled After Action Report dated 
December [redacted], 1969.  This document is typed on plain 
paper and identifies several elements involved in the 
action.  Only the veteran is prominently mentioned by 
name, rank, and serial number.  This document is clearly 
nonofficial and falsified.

4.  An almost illegible roster dated September 1969.  
The name of the veteran can be made out as well as 
USARAL (United States Army Reserve Alaska).  The words 
South Vietnam have been hand written on the document.

5.  An April 3, 1970, notice from the Internal Revenue 
Service, which adjusted the veteran's taxes for the year 
ending December 1969.  This document which shows that 
the veteran paid taxes in 1969 has been doctored by the 
addition of the following typewritten address; 558th 
ENG. CO. CBT, South Vietnam.  The Board notes the lack 
of the veteran's rank, as well as an APO address which 
is needed for mail to be delivered to a soldier in 
Vietnam.  Further the Board notes that veterans serving 
in combat in Vietnam were not required to pay taxes 
while in Vietnam.

6.  A certificate awarding the veteran a distinguished 
service medal by the State of New Jersey for 
distinguished meritorious service in ground operations 
during the Vietnam War in the Southeast Asiatic Theater 
of Operations.

7.  A July 31, 1998, letter signed by [redacted] claiming 
to have been a door gunner on the helicopter which 
evacuated the veteran and 4 others from the battlefield 
to a field hospital.  He noted the veteran "had a piece 
of shrapnel that went through his wrist, he was also 
bleeding from his head and complained his knee and hip 
caught shrapnel also.  The veteran's wife notarized this 
letter.  Other copies of this July 31, 1998, letter 
signed by [redacted] are in the file.  They are identical 
except that the signature appears to be different and 
they are not notarized.

8.  A copy of a photograph of what appears to be a 
medical facility with several individuals receiving 
medical attention with the following notation:  "This 
picture of me & my nurse was taken at the 2nd Surgical 
Hospital at Lai-Khe Dec 29, 1969, S.V.  You can see my 
left wrist were they just removed the sharpal (sic), my 
left leg & also my thumb.  This also were I got my blood 
transfussion (sic) which led to my hep. C"

9.  An April 2000 letter from [redacted] noting 
that she was one of the nurses at the 2nd Surgical 
Hospital in Lai Khe, Vietnam, who took care of the 
veteran.  She noted the veteran's, "injuries were 
terrible and there was no way of knowing how much of an 
impact your injuries would have in later years."  She 
also referred to a "photo of us."

The veteran testified his unit was attacked and he was 
wounded in Hue.  The Board notes Lai Khe is many hours 
away from Hue in the southwest corner of the Republic of 
Vietnam.  Hue is in the far northern I Corps region of 
Vietnam.  In addition the 85th Evacuation Hospital was 
located in PhuBai, just a few miles from Hue.  It is 
incredible to assume a seriously wounded veteran would 
be medevaced several hours away to a field hospital in 
the southern part of the country when a fully 
operational military hospital was only minutes away by 
helicopter.

10.  An April 2000 letter (allegedly) from [redacted]
noting that he had been a photojournalist for Time 
Magazine from December 1969 to February 1970.  During 
this period he had been on assignment interviewing and 
photographing nurses in Vietnam.  He wrote that, "the 
reason I am writing to you is that I took photographs of 
you, your nurse and part of your company on December 29, 
1969, at the 2nd surgical hospital in Lai-Khe."  

The Board notes that an unofficial Internet search 
revealed that Mr. [redacted] was the projects editor for 
the Great Falls Tribune, and the same month he allegedly 
wrote this letter, April 2000, he won the 2000 Pulitzer 
Prize for explanatory reporting.  His name and Pulitzer 
Prize award were covered extensively in the news in 
April 2000.  His achievements as a journalist are well 
documented, unfortunately his tenure with Time Magazine 
is not. The Board notes that an extensive internet 
search of the data surrounding Mr. [redacted]'s career 
revealed the following impressive resume.  Before 
joining the Tribune in 1988, Mr. [redacted] spent almost 
two decades as a reporter, correspondent and chief of 
bureau for the Associated Press.  He began his career as 
a police reporter for the Rockford Morning Star 
(Illinois) from 1967 to 1968.  He earned an M.A. degree 
from the University of Maryland in international 
relations in 1970 and subsequently was a reporter for 
the Associated press from 1970 through 1988 before going 
to the Great Falls Tribune in 1988.  

There is absolutely noting in his curriculae vitae 
indicating that he ever was a reporter for Time 
Magazine, from December 1969 to February 1970, or at 
anytime.  This puts into doubt the authenticity of the 
letter submitted by the veteran allegedly from Mr. 
[redacted]. 

11.  A copy of the veteran's DD Form 214, which had been 
doctored to indicate that he had service in South 
Vietnam.

12.  Copies of a photograph of various soldiers with the 
following annotation:  "This picture is of the 101st 
that we work with this is where everything happen."  In 
one 8x10 photographic enlargement of this photography, 
the veteran has written in and assigned names to all of 
the soldiers in the picture albeit many of the faces are 
unidentifiable and none of the nametags are visible.  
Those whom he identifies include the two soldiers, 
[redacted] and [redacted], whose deaths in combat action near 
Hue he had witnessed.  The Board notes that the 
available information reveals that Pfc. [redacted]
[redacted] was killed in Phuoc Long, Vietnam on December 15, 
1969.  Phuoc Long is in the Southwest corner of Vietnam 
near Lai Khe.  Pfc. Gerard [redacted] was killed in 
Tay Ninh, Vietnam on December 26, 1969.  Tay Ninh is 
also in the Southwest corner of Vietnam near Lai Khe.  
Both soldiers were killed in the opposite end of the 
Republic of Vietnam from where the veteran allegedly was 
stationed.

In addition to the aforementioned evidence, the Board notes 
that the service medical records reveal that the veteran 
received dental treatment at Ft Wainright, Alaska, on October 
21, 1969, and again on December 16, 1969, one day after he 
allegedly witnessed the death of Pfc. [redacted] in Vietnam, and 
ten days before he allegedly witnessed the death of Pfc. 
[redacted] by a sniper in Vietnam.  Although the veteran 
testified that he was hospitalized and treated for his wounds 
until March 1970 before being returned to his unit in Alaska, 
the service medical records note that on January 7, 1970, 
just 8 days after he was allegedly seriously wounded and 
medevaced to Lai Khe, he was on KP duty in Ft Wainright, 
Alaska, and treated for a glass cut on his right index 
finger.  In fact the file contains a line of duty (LOD) 
investigation report due to the seriousness of the finger 
cut.

Analysis.  In general, service connection may be established 
for a disability resulting from an injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  VA regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Despite the veteran's assertions of service in Vietnam and 
being wounded in combat, the Board finds that there is no 
authenticated documentation which can be located to confirm 
the veteran's claimed service in Vietnam.  The service 
personnel records show that the veteran received training as 
a combat engineer.  The veteran's DD Form 214 reflect that he 
earned no decorations, medals, badges, ribbons, or awards 
indicative of combat service.  He served in Alaska and had no 
service in Vietnam.  

The NPRC has provided complete service personnel records, 
including DA Form 20, for the veteran.  The DA Form 20 
contained a list of all duty assignments with dates of 
service for the veteran.  Additionally, morning reports which 
referred to the veteran were provided.  These documents 
contain no information which would suggest that the veteran 
served in Vietnam.  The RO specifically requested assistance 
in obtaining any information which would verify the veteran's 
receipt of the Purple Heart.  In October 2000, the NPRC 
stated that official service records did not show the award 
of the Purple Heart for this veteran; that the veteran's 
allegations had been investigated, to include a search of 
unit morning reports, and that the results confirmed that the 
veteran never went to Vietnam.  In March 2003, the entire 
personnel file for the veteran was added to the records 
assembled for appellate review.  There was nothing in these 
records to support the veteran's claim.  

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Furthermore,

"service department findings are binding 
on VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro 
v. Derwinski, supra.  In cases for VA 
benefits where requisite veteran status 
is at issue, the relevant question is 
whether the claimant has qualifying 
service under title 38 of the United 
States Code and the regulations 
promulgated pursuant thereto.  

See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  
Where service department certification is required, see 38 
C.F.R. § 3.203(c), the service department's decision on such 
matters is conclusive and binding upon VA.  Thus, if the 
United States service department refuses to verify the 
appellant's claimed service, the applicant's only recourse 
lies within the relevant service department, not VA.  Soria, 
supra; see also Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).  The Board notes that the proper course for the 
applicant who believes there is a reason to dispute the 
report of the service department or the contents of military 
records is to pursue such disagreement with the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  The Board notes that no additional facts, such as 
alternate name spellings, or different dates of 
service/service numbers to warrant recertification, have been 
received.  

Inasmuch as official service department records conclusively 
demonstrate that the veteran was never in Vietnam, the 
photograph allegedly taken on December 29, 1969, of a wounded 
soldier being attended to by Nurse [redacted] at the 2nd Surgical 
Hospital in Vietnam, as well as the statement from Nurse 
[redacted], are of no probative value.  Since the veteran was 
never in Vietnam, he could not be the wounded soldier 
pictured in the photograph.

In conclusion, the Board finds, based upon the service 
department's certification and review of official service 
records, that the appellant's claim that he served in Vietnam 
is false.  All testimony, documents and other evidence 
submitted by the veteran in an attempt to establish that he 
served in Vietnam are patently false.

While the veteran has been diagnosed with PTSD, critical 
elements of this diagnosis, most fundamentally those 
concerning the existence of a stressor or stressors, are 
based wholly upon statements of history provided by the 
veteran.  The question of whether he was exposed to a 
stressor in service is a factual determination and the Board 
is not bound to accept such statements simply because 
treating medical providers may have done so.  Wilson v. 
Derwinski, 2 Vet. App. 
614 (1992); Wood v. Derwinski, 1 Vet. App. 190, 
reconsideration denied, 1 Vet. App. 406 (1991).

The Board finds that there is no credible supporting evidence 
that the veteran served in combat or incurred any claimed 
SFWs.  Absent credible supporting evidence that a claimed in-
service stressors actually occurred, an essential element for 
a grant of service connection for PTSD is not established.  
38 C.F.R. § 3.304(f) (2002); Cohen v. Brown, 10 Vet. App. 128 
(1997).  In addition as he was never in Vietnam, his claims 
of service connection for residuals of wounds sustained in 
Vietnam, including residuals of SFWs, post-traumatic 
headaches, hearing loss, tinnitus, carpal tunnel syndrome, 
and hepatitis C as a result of transfusions for his combat 
injuries must be denied.  To the extent that the veteran has 
alleged that hearing loss and tinnitus are due to noise 
exposure during service other than in Vietnam, the Board 
finds that the preponderance of the evidence is against such 
a claim.  Neither hearing loss nor tinnitus was noted during 
service or until more than 25 years after his release from 
service, and there is no competent evidence to link hearing 
loss or tinnitus to any incident of his military service.

In reaching these determinations, the Board has determined 
that application of the evidentiary equipoise rule is not 
required in this case because the preponderance of the 
evidence is against the claims. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for post-traumatic 
headaches is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for SFWS is denied.

Entitlement to service connection for carpal tunnel syndrome 
is denied.

Entitlement to service connection for hepatitis C is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


